Whitfield, J.,
delivered the opinion of the court.
The first instruction asked by appellant should have been given as asked. The modification was specially harmful in a case like this, where the defendant relied very strongly upon *142the want of evidence connecting him with the offense. In the elaborate and learned note of Mr. Freeman to Burt v. State, 48 Am. St. R., 570, s.c., 72 Miss., 408, it is said: “So it is error to limit a reasonable doubt to something which is suggested by, or arises from, or springs out of, the evidence adduced, as this gives too narrow a definition of reasonable doubt. Such a doubt may arise from a want of evidence as to some fact having a natural connection with the cause. It has reference to that uncertain condition of mind which may remain after considering what has not been proved, as well as what has. Wright v. State, 69 Ind., 163 (35 Am. R., 212); Densmore v. State, 67 Ind., 306 (33 Am. R., 96). This is in conformity with our holding in Hall v. State, 72 Miss., 150. But, beside this, reluctant as we are to disturb the finding of a jury, we think justice requires us to say, in this case, that, on this evidence, the conviction should not be allowed to stand. The verdict is manifestly wrong on the facts.

Reversed.